IN THE COURT OF APPEALS OF IOWA

                                  No. 13-1812
                           Filed November 13, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BRANDON AVERY SAMUEL PROCTOR,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Tama County, Ian K. Thornhill,

Judge.



      Brandon Proctor appeals from the sentence imposed following his guilty

plea. AFFIRMED.



      Mark D. Fisher of Nidey Erdahl Tindal & Fisher, Cedar Rapids, for

appellant.

      Thomas J. Miller, Attorney General, Mary A. Triick, Assistant Attorney

General, and Brent D. Heeren, County Attorney, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                          2


POTTERFIELD, J.

       Brandon Proctor appeals the sentence imposed following his guilty plea1

to the offense of conspiracy to manufacture, deliver and/or possess with the

intent to deliver methamphetamine in an amount less than five grams, in violation

of Iowa Code section 124.401(1)(c) (2013).

       We review sentencing determinations for an abuse of discretion.           See

State v. Evans, 672 N.W.2d 328, 331 (Iowa 2003). “An abuse of discretion is

found when the court exercises its discretion on grounds clearly untenable or to

an extent clearly unreasonable.” Id.

       Proctor contends the district court abused its discretion in imposing a

period of incarceration rather than suspending his sentence.           However, the

district court considered appropriate factors, including the defendant’s age, the

nature and circumstances of the current offense, his criminal history, and the

presentence investigation (PSI) report’s recommendation,2 and rejected a

suspended sentence. The court determined the sentence imposed offered the

defendant the maximum opportunity for rehabilitation and protected the

community. We find no abuse of discretion and therefore affirm.

       AFFIRMED.

1
  The defendant entered his plea pursuant to North Carolina v. Alford, 400 U.S. 25, 37
(1970). An Alford plea allows a defendant to consent to the imposition of a sentence
without admitting to participating in the crime.
2
  The PSI report recommended imprisonment because:
       The defendant has a long history of methamphetamine use that has
       progressed to affecting his health. The defendant did not feel the need to
       change his behaviors or seek treatment prior to losing parental rights of
       his children and stepchildren. At this point it is unlikely anything other
       than incarceration will prevent this man from doing further damage to
       himself. He is a danger to the community as he is likely to be driving a
       semi on interstates while under the influence of meth. It appears a period
       of incarceration is appropriate.